        Case 1:19-cv-00138-TJC Document 40 Filed 08/04/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


AMERICAN BANKERS                                CV 19-138-BLG-SPW-TJC
INSURANCE COMPANY OF
FLORIDA,
                                                ORDER
            Plaintiff,

vs.

MARY CAMERON,

            Defendant.

      Defendant has filed an unopposed motion to vacate the pending expert,

discovery and mediation deadlines in the Scheduling Order in light of the pending

Motion for Summary Judgment. (Doc. 39.) Good cause appearing, IT IS

HEREBY ORDERED that the motion is GRANTED. The expert, discovery and

mediation deadlines set forth in the December 1, 2020 Scheduling Order (Doc. 32)

are vacated pending the Court’s ruling on Plaintiff’s Motion for Summary

Judgment.

      DATED this 4th day of August, 2021.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge




                                        1
